Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-25 filed 10/9/20 are present and under consideration.
2.					Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), Provisional Application 62119071, filed 2/20/15, is acknowledged.  
3. 					Drawings
The drawings filed on 10/9/20 are acknowledged.
4.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
5.	 	35 U.S.C. § 112, first paragraph (Written Description)
Claims 1-4 & 8-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Genus claims 1-4 & 8-25 are drawn to:
1. A polypeptide having a phosphomevalonate decarboxylase (PMD) enzymatic activity, and encoding an amino acid sequence comprising (a) at least 70% identity with SEQ ID NO: 1, and (b) a histidine at position 74, a phenylalanine at position 145, a histidine at position 74, or a phenylalanine at position 145, corresponding to the numbering of SEQ ID NO:1.  
2. The polypeptide of claim 1, wherein the amino acid sequence comprises (i) a histidine at position 74, (ii) a phenylalanine at position 145, or (iii) a histidine at position 74 and a phenylalanine at position 145.  

4. The polypeptide of claim 1, wherein the amino acid sequence comprises at least 80% identity with SEQ ID NO:1.  
5. The polypeptide of claim 4, wherein the amino acid sequence comprises at least 90% identity with SEQ ID NO:1.  
6. The polypeptide of claim 5, wherein the amino acid sequence comprises at least 95% identity with SEQ ID NO:1.  
7. The polypeptide of claim 6, wherein the amino acid sequence comprises at least 99% identity with SEQ ID NO:1.  
8. A vector encoding the polypeptide of claim 1 operatively linked to a promoter.  
9. A genetically modified host cell comprising the vector of claim 8, wherein the genetically modified host cell is capable of expressing the polypeptide, and the genetically modified host cell is a bacterial or fungal cell.  
10. The genetically modified host cell of claim 9, wherein the genetically modified host cell is a species of the genus Escherichia, Etuerobacler, Azotobacter, Erwinia, Bacillus, Ps'eudomonas, Klebsielia, Proteus, Salmonella, Serratia, Shigella, Rhizobia, l itreoscilla, Paracoccus, or Clostridia.  
11. The genetically modified host cell of claim 10, wherein the genetically modified host cell is a species of the genus Escherichia.  
12. The genetically modified host cell of claim 11, wherein the genetically modified host cell is Escherichia coli.  
13. The genetically modified host cell of claim 9, wherein the genetically modified host cell is a yeast cell.  
14. The genetically modified host cell of claim 13, wherein the yeast cell is a species of the Saccharomyces genus.  
15. The genetically modified host cell of claim 14, wherein the yeast cell is Saccharomyces cerei'isiae.  
16. A method for producing 3-methyl-3-butenol, comprising: (a) providing a genetically modified host cell of claim 9 wherein the genetically modified host cell is capable of producing mevalonate; and (b) culturing the genetically modified host cell under a condition wherein the polypeptide is expressed and 3-methyl-3-butenol is produced.  
17. The method of claim 16, wherein the genetically modified host cell does not express, or has a decreased expression of PMK and/or NudB.  

19. The method of claim 17, wherein the genetically modified host cell does not express, or has a decreased expression of NudB.  
20. The method of claim 16, wherein the (b) culturing step is under an anaerobic or microaerobic condition.  
21. The method of claim 16, comprising (c) recovering the 3-methyl-3-butenol.  
22. The method of claim 16, wherein the genetically modified host cell comprises one or more further enzymes capable of converting 3-methyl-3-butenol into a third compound.  
23. The method of claim 22, comprising (c) recovering the third compound.  
24. The method of claim 23, wherein the third compound is isoprene.  
25. The method of claim 24, comprising (c) recovering the isoprene.

In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention  involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
The specification, however, only provides description of a limited number of host such as Saccharomyces and Escherichia wherein decarboxylation activity from diphosphomevalonate decarboxylase from Saccharomyces cerevisiae, and confirms the activity by in vitro enzyme assay. Searching for a better decarboxylase enzyme, various 
The specific modification of the sequence of SEQ ID NO: 1 is limited to polypeptide having a phosphomevalonate decarboxylase (PMD) enzymatic activity, and encoding an amino acid sequence comprising: (a) at least 90% identity with SEQ ID NO: 1, and wherein the amino acid sequence comprises (i) a histidine at position 74, (ii) a phenylalanine at position 145, or (iii) a histidine at position 74 and a phenylalanine at position 145.
The specification does not contain any disclosure or description of the structure and function of all the amino acid sequences that are at least 70% or 80% identical to SEQ ID NO: 1, or a derivative derived from such a sequence by insertion, deletion or substitution, resulting in a protein which has the enzymatic activity of a phosphomevalonate decarboxylase (PMD), or the encoding DNA sequence, and further comprising vector or host cell. The 2 mutant species disclosed from Saccharomyces cerevisiae is not representative of the genus claimed. According to MPEP 2163, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v.Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed.Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The scope of each genus includes many members of mutant phosphomevalonate decarboxylase enzymes with widely differing structural, chemical, and physical characteristics.  Furthermore, each genus is highly variable because a significant number of structural differences between genus members exit. The specification does not describe and define any structural features and amino acid sequences commonly possessed by each genus.   There is no art-recognized correlation between any structure of a phosphomevalonate decarboxylase and sequences having varying sequence homology, i.e., 70-80% of SEQ ID NO: 1.  Those of ordinary skill in the art would not be able to identify without further testing what  activity.
The limited exemplification of modifying Saccharomyces host cell for producing isopentenol and/or 3-methyl-3- butenol employing the recombinant host cell comprising the vector transformed with the DNA encoding phosphomevalonate decarboxylase is not representative of the genus claimed. According to MPEP 2163, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v.Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed.Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The scope of each genus includes genetically modifying any host cell, where the mevalonate pathway which condenses 3 molecules of acetyl-CoA to produce one molecule of isopentenyl pyrophosphate (IPP), and wherein one of the intermediate, mevalonate is phosphorylated twice by two different kinases, mevalonate kinase (MK) and phosphomevalonate kinase (PMK), and lastly diphosphomevalonate decarboxylase removes the carboxylate group resulting in isopentenol pyrophosphate, does not exist.
The specification does not describe and define any structural features and amino acid sequences commonly possessed by each genus.   There is no art-recognized correlation between the mevalonate pathway enzymes and their compatibility for overexpression any of the claimed pathway enzymes.  Those of ordinary skill in the art would not be able to identify without further testing what specific polypeptide/DNA sequences that can be varied for overexpression and method for producing isopentenol and/or 3-methyl-3-butenol.
Accordingly, one of skill in the art would not accept the disclosure of overexpression of the mevalonate pathway enzymes in Saccharomyces and Escherichia as representative of overexpression in a host cell comprising the DNA and encoding a polypeptide having phosphomevalonate decarboxylase  and numerous mutations to the tune of 20-30% of the amino acid sequence of SEQ ID NO: 1 (396 amino acids in length) to facilitate the production of the desired compound(s) and claimed in claims 1-4 & 8-25. The specification, taken with the 

6.	Claim Rejections - 35 USC § 112 (second paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6A.	Claims 1-25 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, recites: “A polypeptide having a phosphomevalonate decarboxylase (PMD) enzymatic activity, and encoding an amino acid sequence comprising (a) at least 70% identity with SEQ ID NO: 1, and (b) a histidine at position 74, a phenylalanine at position 145, a histidine at position 74, or a phenylalanine at position 145, corresponding to the numbering of SEQ ID NO:1.”  
The claim is confusing in the recitation of part (b) as underlined, and repeats the specific mutations. 
Rewriting Claim 1 as follows is suggested to overcome this rejection.
“A polypeptide having a phosphomevalonate decarboxylase (PMD) enzymatic activity, and encoding an amino acid sequence comprising (a) at least 90% identity with SEQ ID NO: 1, and (b) wherein: (i) amino acid residue at position 74 is histidine, (ii) amino acid residue at position 145 is phenylalanine, or (iii) amino acid residue at position 74 is histidine and amino acid residue at position 145 is phenylalanine, corresponding to the numbering of SEQ ID NO: 1.
Claims 2-25 are included in the rejection for failing to correct the defect present in the base claim.
6B.	 Claims 8-25 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 8 recites: A vector encoding the polypeptide of claim 1 operatively linked to a promoter. 
	The claim has a missing link of the vector and the polypeptide, and is therefore confusing. Rewriting the claim as follows is suggested to overcome the rejection.
	Claim 8 (rewrite as). A vector comprising a polynucleotide encoding the polypeptide of claim 1, and which is operatively linked to a promoter.
	6C.	Claims 17-19 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 17-19 recite abbreviations - PMK and/or NudB which are not uncommon and not clear and the first use of these abbreviations must be spelled out. Correction is required.  

7.		Double Patenting Rejection  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10814724 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s). 
Instant claim 1 is drawn to a polypeptide and claim 8 is drawn to a vector or genetically modified host cells and recites:  
Claim 1. A polypeptide having a phosphomevalonate decarboxylase (PMD) enzymatic activity, and encoding an amino acid sequence comprising (a) at least 70% identity with SEQ ID NO: 1, and (b) a histidine at position 74, a phenylalanine at position 145, a histidine at position 74, or a phenylalanine at position 145, corresponding to the numbering of SEQ ID NO:1.
Claim 8. A vector encoding the polypeptide of claim 1 operatively linked to a promoter.
Patent claim 1, for example is drawn to: A genetically modified host cell capable of producing 3-methyl-3-butenol, comprising: (a) expression of acetyl-CoA acetyltransferase (AtoB), (b) expression of hydroxymethylglutaryl-CoA synthase (HMGS), (c) expression of hydroxymethylglutaryl-CoA reductase (HMGR), (d) expression of phosphomevalonate decarboxylase (PMD), wherein the PMD has an amino acid sequence having at least 90% identity with SEQ ID NO:1, and (e) the genetically modified host cell does not express phosphomevalonate kinase (PMK); wherein the host cell is a bacterial or fungal cell.
narrower instant claims are obvious variation of the  patented claims.
8.	Claims 8-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent 10,273,506. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s). 
Instant Claim 8 is drawn to:  A vector encoding the polypeptide of claim 1 operatively linked to a promoter.
Patent Claim 1 (for example0 of US Patent 10,273,506 is drawn to:
A genetically modified host cell capable of producing isopentenol and/or 3-methyl-3-butenol, comprising (a) an increased expression of phosphomevalonate decarboxylase (PMD), wherein the PMD has an amino acid sequence having at least 90% identity with SEQ ID NO:1, and (i) amino acid residue at position 74 is histidine, (ii) amino acid residue at position 145 is phenylalanine, or (iii) amino acid residue at position 74 is histidine and amino acid residue at position 145 is phenylalanine, (b) an increased expression of a phosphatase capable of converting isopentenol into 3-methyl-3-butenol, (c) optionally the genetically modified host cell does not express, or has a decreased expression of one or more of dihydroneopterin triphosphate diphosphate (NudB), phosphomevalonate kinase (PMK), and/or PMD, and (d) optionally one or more further enzymes capable of converting isopentenol and/or 3-methyl-3-butenol into a third compound; wherein the host cell is a bacterial or fungal cell.
Given the fact pattern of the instant case as well as the patent the narrower instant claims are obvious variation of the  patented claims.
8.	No claim is allowed. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571) 272 0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940